Citation Nr: 1100359	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  05-36 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran on active duty from June 1980 to October 1980.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied service connection for the claimed 
disability.

The Veteran testified at a Travel Board hearing held at the RO 
before an Acting Veterans Law Judge in September 2006, and the 
case was remanded for additional development in April 2007.  The 
Veteran was later notified that the Acting Judge who conducted 
the hearing was no longer employed with the Board.  The Veteran 
was afforded the opportunity to testify at another hearing, but 
did not respond within 30 days as requested.  Therefore, the 
Board continued with the Veteran's appeal, which was again 
remanded for additional development in September 2009.  That 
development has been completed, and the case is once again before 
the Board for appellate review.


FINDING OF FACT

The Veteran's depressive disorder is not etiologically related to 
active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in August 2001 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  An additional letter dated March 2006 
informed the Veteran of the criteria for establishing an 
effective date and disability rating.  See Dingess.

Here, the duty to notify was not satisfied prior to the initial 
decision on the Veteran's claims by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or supplemental statement of the case (SSOC), is sufficient 
to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of the March 2006 letter.  
Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
claim was then readjudicated by way of an SSOC in July 2008, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the United States Court of Appeals for 
Veterans Claims (Court) to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate that, 
despite the error, the adjudication was nevertheless essentially 
fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Veteran's service treatment records, private treatment 
records, VA treatment records, Social Security Administration 
(SSA) records, VA authorized examination report, lay statements, 
and hearing transcript have been associated with the claims file.  
The Board specifically notes that the Veteran was afforded a VA 
examination with respect to his disability.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

As set forth in greater detail below, the Board finds that the VA 
examination obtained in this case is adequate as it is predicated 
on a review of the claims file; contains a description of the 
history of the disability at issue; documents and considers the 
relevant medical facts and principles; and provides an opinion as 
to the etiology of the Veteran's acquired psychiatric disorder.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including psychoses, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Service treatment records indicate the Veteran underwent an 
enlistment examination in June 1980.  No relevant abnormalities 
were noted, and the Veteran denied any nervous conditions on a 
Screening Physical Examination for Army Recruitment (SPEAR) form.  
However, in September 1980, the Veteran had complaints regarding 
his nerves.  He felt jumpy, was short-tempered, and had 
personality conflicts with his peers.  He was diagnosed with 
situational anxiety.  Shortly thereafter, in October 1980, he was 
referred to Walter Reed Army Medical Center for psychiatric 
observation due to suicidal ideation.  He reported that he had 
been doing fine until about 1 month prior to his admission, when 
he noticed several changes.  He did not care about anything, felt 
very nervous and "touchy," was short-tempered, and felt he was 
building up stress.  He was diagnosed with adjustment disorder 
with mixed emotional features, manifested by depressed mood, 
anger, increased dependency, and suicidal ideation.  The treating 
physician noted that the condition was incurred in the line of 
duty.  The Veteran was then administratively discharged a short 
time later.

A periodic examination in June 1984 was within normal limits, 
though the Veteran reported a history of trouble sleeping, 
excessive worry, and nervous trouble.  By way of explanation, the 
Veteran reported that he had depression and nocturnal awakenings 
for the previous six months and that he was seeing a psychiatrist 
for "shakes" and "nervous trouble" that he had had "all his 
life."

Private treatment records dated July 1998 reflect a diagnosis and 
treatment for depression.  The Veteran reported that he had been 
accused of and was going on trial for sexually abusing his 
children, which had caused him to be overly depressed.  Separate 
records show the Veteran discussed the abuse he received as a 
child in addition to the abuse he admitted committing against his 
children.  Private records and additional VA records consistently 
diagnose major depressive disorder through 2005.

An acquaintance of the Veteran submitted a statement dated 
September 2004 in support of the Veteran's claim.  He stated that 
he had worked with the Veteran in construction until he joined 
the military in 1980.  At the time, the Veteran was physically 
and mentally capable of doing most any kind of work that anyone 
else could do.  However, after the Veteran returned from service, 
he had difficulty keeping a job.  He was very jumpy, and 
depressed about life and family matters.

The Veteran submitted a statement from G.L., L.C.S.W., dated 
January 2006.  He stated that the Veteran was being treated for 
major depression with both psychotherapy and medication.  The 
Veteran had reported experiencing his first bout of depression 
while serving in the Armed Forces.  G.L. noted that about 50 
percent of people who experience an initial episode of major 
depression will experience a second episode, and about 50 percent 
of those who have a second episode will have a third.  The 
Veteran was an individual who was vulnerable to subsequent 
episodes of depression following the initial onset of the 
illness, which in this case occurred while he was in military 
service.

The Veteran testified at a Travel Board hearing in September 
2006.  He recalled hearing a voice call his name while he was in 
the barracks during advanced individual training.  When he 
looked, nobody was there.  He went out for a run, and the next 
thing he remembered was being transported to Walter Reed Medical 
Center and being diagnosed with schizophrenia.  He was told he 
could start over with training, or he could go home.  He chose 
the latter.  He was told he could not receive VA treatment, and 
he could not afford private treatment.  He believed his 
schizophrenia was triggered by beatings he received from fellow 
soldiers during basic training.

The Veteran was afforded a VA examination in April 2010.  The 
claims file was reviewed by the examiner, who noted the Veteran's 
psychiatric hospitalization during service in 1980, and 
subsequent treatment beginning in 1998.  He also recorded the 
circumstances of the sexual abuse the Veteran experienced as a 
child, as well as the sexual abuse committed by the Veteran and 
his subsequent incarceration.  With respect to current symptoms, 
the Veteran reported being aggravated and getting depressed by 
his Parkinson's disease.  He felt loneliness, and found it 
difficult to forgive himself for ruining his family's life.  He 
had sleep disturbances, including dreams about having fun with 
his children, his experience in law enforcement, and war, though 
he had never served in a war.  He periodically thought back to 
his time in the military, specifically when he made mistakes and 
was "worked over" by the other soldiers.  Based on a review of 
the claims file, a history provided by the Veteran, and an 
examination of the Veteran, the examiner concluded that the 
Veteran had recurrent major depressive disorder.  However, the 
examiner indicated that the Veteran's psychiatric condition was 
not caused by or a result of the psychiatric treatment he 
received in service.  The Veteran expressed that his feelings of 
depression were due to his present life circumstances, 
specifically being unable to forgive himself for what he did to 
his family and the problems associated with his Parkinson's 
disease.

Based on the evidence of record, the Board finds that service 
connection for an acquired psychiatric condition is not 
warranted.  As noted above, the evidence established that the 
Veteran was treated in service for a psychiatric condition and is 
currently diagnosed with a psychiatric condition.  However, the 
Board finds that the overall weight of the evidence is against a 
finding that the Veteran's current condition was incurred in or 
otherwise related to service.  

Initially, the Board notes the Veteran's own statements made in 
support of his claim.  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to Court decisions, it surely applies to 
those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran is competent to 
render diagnoses of psychiatric conditions.  While the Veteran is 
certainly competent to report observable symptoms, he has not 
been shown to be competent to identify specific disorders based 
solely on observation.  Further, while the Veteran has asserted 
that his condition was the result of beatings sustained in 
service, he has not demonstrated the medical knowledge required 
to establish an etiological nexus between his psychiatric 
condition and trauma in service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Therefore, 
although the statements of the Veteran offered in support of his 
claim have been given full consideration by the Board, they are 
not considered competent medical evidence and do not serve to 
establish a medical nexus between the claimed disorder and the 
Veteran's period of service.

With respect to the competent medical evidence of record, the 
Board notes that there are two opinions addressing the etiology 
of the Veteran's depressive disorder.  According to the Court, 
"the probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches."  Guerrieri v. Brown, 
4 Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the Board.  
Id.  Here, the April 2010 VA examiner's opinion was based on a 
review of the claims file and examination of the Veteran, and he 
concluded that the Veteran's current condition was not related to 
service.  The January 2006 opinion of G.L. was based on ongoing 
treatment of the Veteran and a history provided by the Veteran, 
and he concluded that the Veteran's depression had its initial 
onset during service.

Although the VA examiner reviewed the claims file as part of the 
examination, this does not necessarily mean that examination 
holds greater probative value.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the probative value of a medical opinion 
comes from when it is factually accurate, fully articulated, and 
of sound reasoning for the conclusion reached, not the mere fact 
that the claims file was reviewed).  In this case, however, the 
claims file includes significant information regarding the 
Veteran's pre-service and post-service circumstances, including 
the abuse he experienced as a child and the abuse he committed as 
an adult, as well as his subsequent incarceration.  There is no 
indication that G.L. considered these factors in determining that 
the Veteran's current condition had its initial onset in service.  
This is particularly important in light of the fact that, during 
his VA examination, the Veteran's current complaints were 
primarily related to his present life circumstances.  Therefore, 
the Board finds that the VA examiner's opinion to be of greater 
probative value, as it fully addresses factors both inside and 
outside of service in determining the etiology of the Veteran's 
psychiatric disorder.

Therefore, having concluded that the VA examiner's opinion is 
more probative and entitled to greater weight, the Board finds 
that service connection for an acquired psychiatric disorder, to 
include depressive disorder, is not warranted.  The appeal is 
accordingly denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of equipoise 
of positive and negative evidence to otherwise grant the 
Veteran's claim.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


